This was an action in replevin brought by the plaintiff, the Security State Bank, a corporation, against Dick Reynolds et al., defendants, in the superior court of Pottawatomie county, Okla., in which Judgment was rendered in favor of the defendants upon the trial. Counsel of record for the defendants in error has filed in this cause the following confession of error: "Come now the defendants in error, by their attorney, Mark Goode, and confess the errors alleged in this cause, and pray the court to reverse and remand the said cause, to the end that the defendant in error may obtain a speedy trial of the issues in said cause, and to the further end that justice may be done in the premises." On this confession of error on the part of the defendants in error, duly filed herein, said cause is reversed and remanded, with directions to the court below to set aside the judgment and to grant a new trial, and to proceed to try and determine the same in all things according to law.
By the Court: It is so ordered.